EXHIBIT 10-H

COLGATE-PALMOLIVE COMPANY

SUPPLEMENTAL SAVINGS AND INVESTMENT PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              PAGE

ARTICLE I INTRODUCTION

   1   Section 1.1    Name of Plan    1   Section 1.2    Effective Date    1

ARTICLE II DEFINITIONS

   2   Section 2.1    “Account”    2   Section 2.2    “Annual Allocation”    2  
Section 2.3    “Base Plan”    2   Section 2.4    “Change of Control”    2  
Section 2.5    “Deferred Annual Allocation”    3   Section 2.6    “Eligible
Employee”    3   Section 2.7    “Grandfathered Benefit”    3   Section 2.8   
“Member”    3   Section 2.9    “Subsidiary”    3

ARTICLE III BENEFITS

   3   Section 3.1    Participation    3   Section 3.2    Amount of Annual
Allocation    4   Section 3.3    Distribution of Amounts Credited for any Plan
Year    4   Section 3.4    Deferral Election    4   Section 3.5    Adjustments
to Deferred Annual Allocations    5   Section 3.6    Distributions of Member’s
Account    5   Section 3.7    Death of a Member    6   Section 3.8    Change of
Control for Members Covered under the Executive Severance Plan    6

ARTICLE IV PLAN ADMINISTRATION

   6   Section 4.1    Committee    6   Section 4.2    Delegated Responsibilities
   7   Section 4.3    Amendment and Termination    7   Section 4.4    Payments
   7   Section 4.5    Non-Assignability of Benefits    7   Section 4.6    Plan
Unfunded    8   Section 4.7    Applicable Law    8

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              PAGE  

Section 4.8

   No Employment Rights Conferred    8  

Section 4.9

   Plan to Comply with Code Section 409A    8

 

- ii -



--------------------------------------------------------------------------------

COLGATE-PALMOLIVE COMPANY

SUPPLEMENTAL SAVINGS AND INVESTMENT PLAN

Colgate-Palmolive Company hereby continues the Supplemental Savings and
Investment Plan, a non-qualified, unfunded plan which it maintains to provide
Eligible Employees with a benefit which, in the absence of certain limitations
imposed by the Code, would have been provided under the Colgate-Palmolive
Company Employees Savings and Investment Plan.

ARTICLE I

INTRODUCTION

 

Section 1.1 Name of Plan. The name of this Plan is the “Supplemental Savings and
Investment Plan”.

 

Section 1.2 Effective Date. The effective date of this Plan is January 1, 1991.
This amended and restated Plan is effective January 1, 2005, except as otherwise
provided herein, and is amended for the purpose of complying with the
requirements of Internal Revenue Code section 409A as added by the American Jobs
Creation Act of 2004. The Company does not intend by the retroactive application
of this amended and restated Plan to increase or reduce the benefits previously
offered thereunder.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Capitalized terms which are not defined herein shall have the meaning given to
them in the Base Plan. Whenever reference is made herein to “this Plan”, such
reference shall be to this Supplemental Savings and Investment Plan.

 

Section 2.1 “Account” shall mean a separate account maintained for a Member to
record the Annual Allocation which the Member elects to defer under Section 3.4
of the Plan, and the earnings and losses allocable thereto. Separate
sub-accounts shall be maintained within the Account for each Member to reflect
the aggregate Annual Allocations deferred for Plan Years 1991 through 2002, and
the separate Annual Allocations for each Plan Year after 2002, and the
respective earnings and losses thereon.

 

Section 2.2 “Annual Allocation” shall mean the amount determined under
Section 3.2 for any Plan Year.

 

Section 2.3 “Base Plan” shall mean the Colgate-Palmolive Company Employees
Savings and Investment Plan, as amended from time to time.

 

Section 2.4 “Change of Control” shall have the meaning given to such term under
the Colgate-Palmolive Company Executive Severance Plan, as amended from time to
time.

 

- 2 -



--------------------------------------------------------------------------------

Section 2.5 “Deferred Annual Allocation” shall mean the amount described in
Section 3.4.

 

Section 2.6 “Eligible Employee” shall mean (a) a salaried person who is employed
by the Company on a full-time or part-time basis as of January 1 of a Plan Year
and is, or is expected to become, eligible to participate in the Base Plan
during the Plan Year, or (b) a United States Employee in Foreign Service as of
January 1 of a Plan Year who is eligible to participate in the Base Plan, and
whose Recognized Earnings for such Plan Year in either case are expected to be
limited by Code section 401(a)(17).

 

Section 2.7 “Grandfathered Benefit” shall mean the portion of the Member’s
Account that reflects the Annual Allocations deferred for Plan Years prior to
2005, as adjusted for earnings and losses thereon.

 

Section 2.8 “Member” shall mean an Eligible Employee who participates in this
Plan pursuant to Article III. An Eligible Employee shall remain a Member under
this Plan until all amounts payable on his behalf from this Plan have been paid.

 

Section 2.9 “Subsidiary” means a domestic or foreign company, at least 50% of
whose issued and outstanding voting shares are directly or indirectly owned or
controlled by the Company.

ARTICLE III

BENEFITS

 

Section 3.1

Participation. An Eligible Employee will participate in this Plan for any Plan
Year if Recognized Earnings, as determined under the Base Plan for such Plan

 

- 3 -



--------------------------------------------------------------------------------

 

Year, are limited by Code Section 401(a)(17). A person who is hired and becomes
an Eligible Employee after January 1 of a Plan Year is not eligible to make a
deferral election until the election for the following Plan Year.

 

Section 3.2 Amount of Annual Allocation. A Member’s Annual Allocation for any
Plan Year beginning on or after January 1, 2005 shall be equal to the difference
between: (a) the Company Matching Contribution that would have been made under
the Base Plan for the Plan Year on behalf of such Member, based on the Member’s
elected percentage as of the first day of such Plan Year (or if later, when the
Member becomes a participant in the Base Plan during the Plan Year) and if the
Recognized Earnings subject to such elected percentage were not limited by Code
section 401(a)(17); and (b) the Company Matching Contribution that would have
been made under the Base Plan for the Plan Year on behalf of such Member, based
on the same elected percentage as in (a) but with the Recognized Earnings
subject to such elected percentage limited by Code section 401(a)(17).

 

Section 3.3 Distribution of Amounts Credited for any Plan Year. Absent a timely
deferral election made in accordance with Section 3.4, a Member’s Annual
Allocation for any Plan Year shall be distributed to the Member on or about
December 15th of such Plan Year.

 

Section 3.4 Deferral Election. Prior to the beginning of any Plan Year, a Member
may elect to defer distribution of his Annual Allocation for such Plan Year,
resulting in a Deferred Annual Allocation. Such election shall be made on a form
provided by, and delivered to, the Committee prior to the first day of the Plan
Year. Amounts deferred hereunder shall be credited to the Member’s Account.

 

- 4 -



--------------------------------------------------------------------------------

Section 3.5 Adjustments to Deferred Annual Allocations. A Deferred Annual
Allocation which is attributable to a post-2002 Plan Year shall be credited with
interest at a rate equal to the interest rate credited on long-term deferrals
under the Colgate-Palmolive Company Deferred Compensation Plan, as such rate is
determined for deferrals elected under that plan with respect to such Plan Year.
The aggregate Deferred Annual Allocations attributable to pre-2003 Plan Years
shall be credited with earnings and losses based on the performance of shares of
the Company’s Series B Convertible Preference Stock (including dividends thereon
which shall be deemed to be reinvested in such shares). The adjustment to a
Deferred Annual Allocation as described herein shall be effective for periods
beginning with the last day of the Plan Year for which the Annual Allocation is
deferred.

 

Section 3.6 Distribution of Member’s Account. Amounts credited to a Member’s
Account shall be distributed as soon as practicable following the end of the
quarter in which the Member separated from service; provided, however, that
effective for distributions made on or after January 1, 2006, if the Member is a
“specified employee,” as determined in accordance with procedures adopted by the
Company that reflect the requirements of Code section 409A(a)(2)(B)(i),
distribution of the portion of the Member’s Account in excess of the
Grandfathered Benefit shall be deferred until the earlier of (i) the date that
is six months following the Member’s separation from service or (ii) the date of
the Member’s death. Distributions shall be made in cash except for the portion
of a Member’s Account attributable to pre-2003 deferrals, which shall be
distributed in shares of Company common stock.

 

- 5 -



--------------------------------------------------------------------------------

Section 3.7 Death of a Member. Upon a Member’s death, the Member’s Account,
together with the amount attributable to the Plan Year in which the Member died,
shall be distributed to the Member’s Beneficiary in a lump sum payment as soon
as practicable following the end of the quarter in which the Member died.

 

Section 3.8 Change of Control for Members Covered under the Executive Severance
Plan. In the event of a Change of Control, a distribution of the Member’s
Grandfathered Benefit shall be made within 30 days following the Change of
Control provided the Member is then covered under the Executive Severance Plan.
If the Change of Control satisfies the requirements of Code section
409A(a)(2)(A)(v), a distribution of the portion of such Member’s Account in
excess of the Grandfather Benefit shall be made within 30 days following the
Change of Control.

ARTICLE IV

PLAN ADMINISTRATION

 

Section 4.1

Committee. This Plan shall be administered by the Committee, which shall have
full authority to administer and interpret this Plan, make payments and maintain
records hereunder. The Committee may adopt or amend from time to time such
procedures as may be required for determinations required under the Plan. All
interpretations of the Committee shall be final and binding on all parties
including Members, Beneficiaries and the Company. Any complaint with regard to
benefits under the Plan should be directed to the Employee Relations Committee,
Colgate-

 

- 6 -



--------------------------------------------------------------------------------

 

Palmolive Company, 300 Park Avenue, New York, NY 10022. Such complaint must be
filed in writing no later than 90 days after the date of retirement, termination
or other occurrence related to the complaint.

 

Section 4.2 Delegated Responsibilities. The Committee shall have the authority
to delegate any of its responsibilities to such persons as it deems proper.

 

Section 4.3 Amendment and Termination. The Company may amend, modify or
terminate this Plan at any time, provided, however, that no such amendment,
modification or termination shall reduce the amount credited to a Member’s
Account as of the date of such amendment or termination unless the Member
becomes entitled to an amount equal to any such reduction under another plan
(including the Base Plan), program or practice adopted by the Company.

 

Section 4.4 Payments. The Company will pay all benefits arising under this Plan
and all costs, charges and expenses relating thereto out of its general assets.

 

Section 4.5 Non-Assignability of Benefits. Except as otherwise required by law,
neither any benefit payable hereunder nor the right to receive any future
benefit under this Plan may be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered or subjected to any charge or legal process, and
if any attempt is made to do so, or a person eligible for any benefits under
this Plan becomes bankrupt, the interest under this Plan of the person affected
may be terminated by the Committee which, in its sole discretion, may cause the
same to be held or applied for the benefit of one or more of the dependents of
such person or make any other disposition of such benefits that it deems
appropriate and is consistent with Code Section 409A.

 

- 7 -



--------------------------------------------------------------------------------

Section 4.6 Plan Unfunded. Nothing in this Plan shall be interpreted or
construed to require the Company in any manner to fund any obligation to the
Members or Beneficiaries hereunder. Nothing contained in this Plan nor any
action taken here under shall create, or be construed to create, a trust of any
kind, or a fiduciary relationship between the Company and the Members or
Beneficiaries. Any funds which may be accumulated in order to meet any
obligation under this Plan shall for all purposes continue to be a part of the
general assets of the Company. To the extent that any Member or Beneficiary
acquires a right to receive payments from the Company under this Plan, such
rights shall be no greater than the rights of any unsecured general creditor of
the Company.

 

Section 4.7 Applicable Law. All questions pertaining to the construction,
validity and effect of this Plan shall be determined in accordance with the laws
of the State of Delaware, to the extent not preempted by Federal law.

 

Section 4.8 No Employment Rights Conferred. The establishment of the Plan shall
not be construed as conferring any rights upon any Eligible Employee for
continuation of employment, nor shall it be construed as limiting in any way the
right of the Company to discharge any Eligible Employee or treat him without
regard to the effect which such treatment might have upon him under the Plan.

 

Section 4.9

Plan to Comply with Code Section 409A. Notwithstanding any provision to the
contrary in this Plan, each provision in this Plan shall be interpreted to
permit the

 

- 8 -



--------------------------------------------------------------------------------

 

deferral of compensation in accordance with Code section 409A, and any provision
that would conflict with such requirements shall not be valid or enforceable.

 

- 9 -